Dissenting Opinion by
Judge Blatt :
I must respectfully dissent. I believe that the Board had ample reason for holding that the circumstances which precipitated the voluntary termination of the Claimants’ employment did not constitute cause of a necessitous and compelling nature.
In order to establish such cause the Claimants were required to prove that their leaving resulted “from circumstances which produce pressure to terminate employment that is both real and substantial, and which would compel a reasonable person under the circumstances to act in the same manner.” Taylor v. Unemployment Compensation Board of Review, 474 Pa. 351, 359, 378 A.2d 829, 832-33 (1977). This they did' not do to the Board’s satisfaction.
■ Although there was a contention here that the Claimants' were fearful of bodily harm, it does not seem to me to have been justifiable for them to leave their employment rather than to follow the reasonable instructions of the Owner-employer regarding precautions to be taken for their protection. He told theni that, if-.they believed their safety to be in jeopar*131dy, they should lock the doors of their place of employment, contact him by telephone at once, and wait there for an armed guard to arrive. The Board here concluded that this request was reasonable and the actions in response thereto by the Claimants were not. An examination of the record convinces me. that the Board was correct, and I would therefore affirm its order and deny benefits.